Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 8 and 16 are objected to because of the following informalities:   
Claim 1, line 16, “the first plurality” should correctly be -- the first plurality of transistors --.
Claim 7, lines 1 and 2, “to a receive” should correctly be -- to receive --.
Claim 8, line 7, “the control of” should correctly be -- the control input of --.
Claim 16, should “the first current mirror” be “the current mirror”?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasingam et al. (10,530,302), hereinafter called BALASINGAM.
Regarding claims 16 and 17, BALASINGAM discloses claimed invention except having the desired ratio as claimed. BALASINGAM (Figs, 1-4) discloses a circuit comprising: a transconductance amplifier (112) can be read as an amplifier having an output and an output; amplifier (20) can be read as a current-to-voltage converter having an input; and BALASINGAM (Fig. 3) discloses chop current mirror coupled between the output of the amplifier (112) and the input of the current-to-voltage amplifier (120). However, the desired ratio(s) claimed can be preselected/selected based on control signal that controls ON/OFF of the switches or based on transistor sizing which is considered a matter of design engineering if not an intended use of the invention.
Regarding claim 18, see Figure 3, which discloses a plurality of transistors controlled by clock signals (CLK and nCLK) and ON/OFF of the transistors can be seen in Figure 2.

Allowable Subject Matter
Claims 1-9 are allowable once all the objections are addressed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 19 and 20 call for, a shift logic circuit having the connection and configuration as claimed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 call for, a shift logic circuit having the connection and configuration as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHANH V NGUYEN/Primary Examiner, Art Unit 2843